 In the Matter Of WEYERHAEUSER TIMBER CO., EMPLOYERandINTER-NATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 19-RC-38SECOND SUPPLEMENTAL DECISIONANDORDERFebruary 4, 1949On August 20, 1948, the National Labor Relations Board, hereincalled the Board,' issued a Decision and Direction of Election in thisproceeding.2On September 8, 1948, and prior to said election, the Petitioner fileda petition for amendment of the Direction of Election, requestingthat its name be changed on the ballot to "Plywood Workers ofAmerica, CIO."On September 13,1948, the Employer filed a petitionto vacate the Decision and Direction of Election and grant a rehear-ing upon the grounds (1) that there were no "maintenance employees"at the Employer's plywood plant; (2) that employees engaged intransportation, stock handling, loading, and shipping of plywood areso intermingled with similar operations in the sawmills that it is im-possible to separate such employees for purposes of the election; and(3) that balloting should be separated to permit employees to vote(a) the bargaining unit and (b) a choice of the bargaining agent.On September 16, 1948, the Board issued its Order denying theabove petitions, upon the grounds : (1) that Petitioner's petition wasuntimely and inconsistent with its pleading both in its petition andat the hearing, and (2) that the Employer had agreed at the hearingto an election among production and maintenance employees, andmade no exceptions to, and raised no questions concerning, maintenanceemployees, and that the raising of such issues subsequent thereto wasnot timely.However, the Board stated that its ruling was withoutprejudice to the right of any party to question the eligibility of main-tenance employees by challenging voters at the polls.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members(Chairman Herzog and Members Houston and Reynolds].2 78 N. L.R. B. 1267.81 N. L.R. B., No. 86.472 WEYERHAEUSER TIMBER CO.473On September 16, 1948, the Intervenor 3 won the election by a voteof 114 to 40.Out of a total of 161 votes counted, 7 were challenged.On October 12, 1948, the Board issued its Supplemental Decision andCertification of Representatives, wherein the Intervenor was certifiedas the exclusive bargaining representative of all the production andmaintenance employees in the Employer's plywood plant. TheBoard did not pass upon the challenges, because they did not affectthe results of the election.On November 8, 1948, the Petitioner filed a petition for reconsidera-tion of the Supplemental Decision and Certification of Representa-tives upon the grounds : (1) that production 4 and maintenance eiii-ployees working in the plywood plant are within the bargaining unitestablished in a prior Board certification; 5 (2) that the SupplementalDecision and Certification of Representatives issued by the Board im-pairs the enforcement of the collective bargaining agreement presentlyexisting between the Employer and the Petitioner. as to such employ-ees; and (3) that aside from the challenges, upon which the Boarddid not rule for the reason that they were not determinative, the extentto which the present Certification affects employees formerly includedin the over-all unit is now uncertain.The Petitioner therefore re-quested that the Board modify and amend its Supplemental Decisionand Certification of Representatives to state specifically that suchemployees are outside the plywood unit, or, in the alternative, thatthe Decision and Direction of Election be set aside and that a furtherbearing be held to establish the exact limits of the plywood unit.On November 26, 1948, the Employer filed a petition for clarificationof Supplemental Decision and Certification, reiterating its formerposition as to maintenance employees and urging that they be specifi-cally excluded from the unit.On December 8, 1948, the Intervenorfiled a motion to dismiss the petitions of the Petitioner and Employeron the grounds : (1) that the Supplemental Decision and Certificationof Representatives gives rise to no doubt or ambiguity as to the exactlimits of the plywood unit; and (2) that it disclaims any interest in(a) maintenance employees not permanently stationed in the plywoodplant, and (b) transportation employees under the lumber superin-tendent.A review of the entire record in this case,reveals that maintenancework at the plywood plant is handled by three groups of employees.The first of these groups consists of three millwrights, one oiler, threeconveyor tenders, and one electrician, all of whom are assigned per-Plywood workers, United Brotherhoodof Carpenters and Joiners,AFL,.Petitioner refers to transportation employees who come under the direct supervisionof the plywood lumber superintendent.."Matter of Weyerhaeuser Timber Company,LongviewBranch,29 N. L. It. B. 571. 474DECISIONS OF NATIONALLABOR RELATIONS BOARDmanently to the plywood plant,6 a condition which did not exist at thedate of the Board's prior Certification covering the over-all unit.7The second group consists of production clean-up men who are per-manently assigned to plywood and are under the supervision of theplywood superintendent.A third and final group is composed ofcasual maintenance men, construction electricians, carpenters, paint-ers, and mechanics, all of whom work only infrequently in the plywoodplant, and who upon the completion of a specific job assignmentreturn to their work stations outside the plywood plant."The evidence indicates that the plywood plant, unlike the millsand other departments at Longview, has its own shipping clerkunder the direct supervision of the plywood plant superintendent.There are permanently assigned under the shipping clerk and on theplywood pay roll four lumber handlers who load finished plywoodon the boxcars and flatcars or into boxes for carrier transportation,but who are in no way concerned either with the transportation ofthe finished product to the storage sheds for future shipment inmixed carloads or its transportation direct to customers.The recordclearly shows that the transportation operations, as such, are handledby personnel who come under the supervision and jurisdiction of thelumber superintendent and who are in no way connected with theplywood plant.As indicated above, the Intervenor herein disclaims any interestin the casual maintenance employees or the transportation employeeswho, from the record alone, are clearly distinguishable from thepermanent plywood employees by the absence of every prerequisitenecessary to their inclusion in the unit.On the other hand, it is clearthat the permanently assigned maintenance employees, the productionclean-up men, and the lumber handlers under the plywood shippingclerk, have the same interests and working conditions as those ofother plywood employees; that they are classified and grouped forpay-roll purposes upon the same pay roll; 9 and that they are allfunctionally a part of the plywood plant.The Board has considered the motions of the Employer and thePetitioner, and, upon the basis of the entire record, finds that suchmaintenance employees, clean-up men, and lumber handlers as arepermanently assigned to the plywood plant are properly within the4Except for the electrician,who does not come under plywood supervision, these em-ployees, although under the over-all supervision of the operation maintenance superin-tendent, come under the direct supervision of the plywood head millwright.7 See footnote4, supra.eL,kewlse these employees perform maintenance work on the same basis in the Em-ployer'smills and other departments.S Intervenor Exhibit No. 2 shows tentativejob classification and wage scales for .ply-woodemployees,the last page thereof is entitled "Weyerhaeuser Timber Company, Long-view Plywood Division, Maintenance,"and reads In part : "millwright $1.625; electrician$1.1625;oiler $1.425." WEYERHAEUSER TIMBER CO.475unit of plywood plant employees.The Board finds, accordingly,that all plywood maintenance employees in the classifications of elec-trician,millwright,oiler,and conveyor tender,permanently assignedto the plywood plant, together with permanently assigned plywoodproduction clean-up men and lumber handlers under the plywoodshipping clerk,are included within the unit referred to in the Sup-plementalDecisionand Certification in the instant proceeding.TheBoard further finds that all casual plywood maintenance employeesand transportation employees under the lumber superintendent areexcluded from such unit.ORDERIT IS HEREBY ORDERED that the Supplemental Decision and Certifica-tion of Representatives be, and it hereby is, amended specifically toinclude in the unit therein referred to, all permanent plywood main-tenance employees, all permanent plywood production clean-up menand all lumber handlers under the plywood shipping clerk, andspecifically to exclude from the unit all casual maintenance employeesnot permanently stationed or assigned within the plywood plant andall transportation employees under the supervision of the lumbersuperintendent located at the Employer's plant, Longview Branch,Longview, Washington.